       Case 1:18-cv-09812-AJN-SN Document 163 Filed 07/28/20 Page 1 of 2


                                                                                                    7/28/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  The People of the State of New York,

                         Plaintiff,
                                                                             18-cv-9812 (AJN)
                  –v–
                                                                                  ORDER
  Debt Resolve, Inc., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       As noted in the Stipulated Final Judgment & Order between Plaintiff and Defendants

Debt Resolve, Inc., Student Loan Care, LLC, Progress Advocates, LLC, Bruce Bellmare, and

Stanley E. Freimuth, “[Plaintiff’s] case against Defendant Hutton Ventures, LLC will continue.”

Dkt. No. 162, at 2.

       Plaintiff received a certificate of default against Defendant Hutton Ventures, LLC on

May 6, 2019. See Dkt. No. 100. Nevertheless, Plaintiff never subsequently moved for default

judgment. Within two weeks of this order, Plaintiff shall move for default judgment against

Defendant Hutton Ventures, LLC, pursuant to this Court’s Individual Practices in Civil Cases, or

file a status update with the Court explaining why a motion for default judgment against

Defendant should not be filed at this time. Plaintiff is on notice that failure to do so by this date

may result in the claims being dismissed with prejudice for failure to prosecute. See United

States ex rel. Drake v. Norden Systems, 375 F.3d 248, 250 (2d Cir. 2004) (noting “a district

judge’s authority to dismiss actions based on a plaintiff’s failure to prosecute”).
     Case 1:18-cv-09812-AJN-SN Document 163 Filed 07/28/20 Page 2 of 2




      SO ORDERED.



             28 2020
Dated: July _____,
       New York, New York


                                  __________________________________
                                          ALISON J. NATHAN
                                       United States District Judge
